Citation Nr: 1549641	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability, status post-arthroscopy.

2.  Entitlement to an increased rating for post-operative right knee disability, currently rated at 10-percent disabling.

3.  Entitlement to an increased rating for post-operative residuals of right ankle strain, status post-surgical repair for fracture of the right malleolus, currently rated at 10-percent disabling.

(The issue of entitlement to an initial rating higher than 10 percent for thoracolumbar spine degenerative disc and joint disease (low back) will be the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado that denied service connection and continued 10-percent ratings each for the right knee and right ankle disabilities.

The Veteran presented testimony solely regarding the issues of entitlement to service connection for a left knee disability, entitlement to an increased rating for a right ankle disability, and entitlement to an increased rating for a right knee disability before the undersigned at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder.

In March 2014, the case was remanded to the Agency of Original Jurisdiction (AOJ) so that the Veteran's requested hearing on the low back initial rating could be scheduled.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.
The issue of entitlement to service connection for PTSD has been raised by the record in a September 2015 statement (VA Form 21-0781) , but has not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in deciding his appeal, but it is necessary to insure a thorough review of it.  In addition to his hearing testimony that his disabilities have worsened since his last examinations, the Veteran's outpatient treatment records reflect that he underwent another arthroscopy of the right knee in May 2014.  Further, as he testified, his records indicate that a total knee replacement may be in his future.  A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The AOJ adjudicated the service connection claim without affording the Veteran an examination, as there is no medical documentation of in-service occurrence and treatment.  The Veteran testified, however, that in order to avoid a change in his duties, he self-treated his left knee after falling on a training exercise in the Republic of The Philippines.  He also asserts that his pertinent service treatment records have been lost.  Only the in-patient records associated with his right knee and right ankle surgeries are in the claims file.  The Board deems the Veteran's lay testimony as sufficient evidence to trigger additional VA assistance via an examination for a nexus opinion.  See 38 C.F.R. § 3.159(c) (2015).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records not already in the claims file are obtained and added to the claims file.

2.  After the above is complete, the AOJ shall arrange an examination of the Veteran's knees and right ankle by an appropriate examiner.  Inform the examiner that the Veteran's lay statements must be considered, and that the absence of contemporaneous medical documentation, alone, is not a sufficient basis for a negative opinion without an explanation of the significance of the absence of contemporaneous medical documentation.

Ask the examiner to opine if there is at least a 50-percent probability that the Veteran's left knee disorder is causally connected to his active service.  A full explanation must be provided for any opinion rendered.  If the requested opinion cannot be provided, the examiner is asked to explain why, to include what additional information is needed in order to provide the requested opinion.

The examiner is also asked to examine the right knee and right ankle and assess the current severity of each disability.  Aside from addressing the range of motion of the right knee and right ankle, the examiner is requested to specifically address the extent, if any, of the functional loss of use of the right knee and right ankle due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

3.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




